Citation Nr: 0638032	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1953 to 
March 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and his 
alleged PTSD stressor is uncorroborated.   

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  Although the veteran has made 
statements implying that he engaged in combat and was awarded 
a Purple Heart, see, e.g., his statement submitted in June 
2003 and his VA Form 9 submitted in October 2004, he 
testified at his hearing in May 2005 that he had not received 
a Purple Heart or Combat Infantryman Badge.  He testified 
that he was a heavy equipment and demolition expert in Korea, 
and this is consistent with the service records.  

As the veteran's claimed stressors do not involve combat, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor or stressors.  In this case, there is no 
corroboration of the claimed stressors.  The United States 
Armed Services Center for Unit Records Research (USASCURR) 
reported in July 2004 that it was unable to verify that the 
veteran was wounded in action as he described or that a named 
individual had been killed in action as described by the 
veteran.  USASCURR suggested that these events could be shown 
in morning reports, and the RO requested such reports.  One 
morning report did refer to the veteran, but it did not 
verify that he had been wounded in action.  The veteran later 
indicated that he did not mean to say that the named 
individual had been killed in action, but had been wounded 
performing his duties in Korea; however, the request for 
morning reports referring to this individual did not yield 
any pertinent results.  The veteran now seems to be asserting 
that his claimed PTSD is based on experiences in a war zone.  
As a non-combat stressor has not been verified, the record 
does not support granting service connection for PTSD.

The Board acknowledges that the veteran has submitted a 
report, dated in July 2003, from Dr. Branham, which contains 
a diagnosis of PTSD "with symptomatology referable to his 
military service time in Korea and therefore the direct 
result of that service time."  This opinion, particularly 
when there is no verified non-combat stressor, is an 
insufficient basis upon which to grant service connection for 
PTSD. 

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
adverse rating decision.  It described the evidence necessary 
to substantiate a claim for service connection for PTSD, 
identified what evidence VA had and was willing to collect, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his claim, this veteran was not prejudiced 
by that failure.  That invitation was included in the 
January 2005 letter to the veteran; the veteran had an 
opportunity to submit whatever evidence was in his 
possession. 

The RO's letters also did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This veteran was not prejudiced by that omission.  
As service connection has not been granted, the veteran was 
not harmed by the lack of notice of those matters and neither 
the veteran nor his representative raise an appellate issue 
of inadequate notice.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records, and 
attempting to verify the stressor incidents he described.  
The veteran made no requests for assistance in obtaining 
other records.  As a non-combat stressor has not been 
verified, a medical examination or opinion is not necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4).


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


